DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-26-21 has been entered.
Response to Amendment
It is noted that claim 21 has been amended in a manner to change the scope of the invention from that previously examined and indicated as allowable. Applicant has now chosen to delete previously required limitations and also added new limitations not previously considered. 
It is noted that applicant has not specified where such new amendments are supported within the originally filed specification.  It is noted that while the specification discloses the bypass flow path 220 includes the inlet 223 and an air opening 224,  the inlet 223 and opening 224 are described nor illustrated as being “formed on” the bypass flow path as now claimed. The phrase is not structurally accurate nor consistent that disclosed in the specification and in the drawings. Therefore, the claims are directed new matter.  If applicant disagrees, it is hereby 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is no description of an inlet opening and air opening being “formed on” the bypass channel as now claimed.
Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claims 2, 4, 7, and 10-13 are objected to because of the following informalities:  because the claims do not depend upon a preceding claim.  Appropriate correction is required.



Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 
The claims are directed to an apparatus not a process of use. The claims mentions a liquid, rotation shaft, and air that are not positively claimed as structural elements of the apparatus. They are considered as articles/materials intended to be worked upon. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus.
It is noted that the configured to clauses are directed to what is possible or what can be done relative to the respective elements. However, there is no requirement for the apparatus to be used in any process including with any liquid nor being rotated, subjected to centrifugal force. Whether or not the apparatus is used with a liquid, air, or anything else and subjected to centrifugal force is a matter of choice not requirement.  Furthermore, the various “for” and “to” clauses employed in the claims are directed to intended use.
It is noted that the terms “inlet” and “outlet” are not specifically structurally defined in the claims. The terms are moreso directed to intended use rather than what the structures are. An opening, hole, orifice, and other such structures can be labeled as an inlet/outlet as one desires. Just because a structure is labeled as an inlet does not preclude it from being used as an outlet and vice versa. 
It is noted that the “when” clauses are directed to conditional use. Conditions of use are not requirements. As noted above, the claims are directed to an apparatus not a method of use. There is no requirement for the apparatus to ever be used to perform any specific processes, including any acts that may be intended by applicant. As noted above, the invention is defined by the positively claimed structural elements, not by any possible or intended use with any further unclaimed structures or materials.  The conditions of the when clauses are never required to occur, be performed.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4-13, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims are directed  to new matter. See remarks above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10-11 recites the limitation "the exterior of the liquid cartridge".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 4-6, 10 and 21 is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Lee et al, US 2011/0020194. 
Lee et al. discloses embodiments of an equivalent microfluidic device (cartridge) as claimed that is capable of storing and transporting a liquid and can be subjected to centrifugal force if one so desires. See for example the abstract, various figures, and descriptions of such within the reference. 
	For example, see the annotated Figure 5 below.

    PNG
    media_image1.png
    490
    795
    media_image1.png
    Greyscale



As to claim 2, as seen the figure that flow path has a cross section that is smaller than the liquid storage. 
As to claims 4-5, the cartridge includes a seal (valve 31) between the liquid storage and a transfer flow path (21); and valves 35a and 35b between a transfer flow path and the liquid storage 15. (paragraphs 0019-21, 49)
As to claim 6, the device comprises an air flow path (14, 26) and seals (34, 35a and 35b) are between the air flow paths and storage 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258.  The examiner can normally be reached on M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRIAN R GORDON/Primary Examiner, Art Unit 1798